PER CURIAM.
This cause is before us on appeal from the judgment of the Duval County Circuit Court dated March 19, 1968, holding the operation of the Marshall Taylors Doctors Building is a “hospital purpose” entitling plaintiff, respondent herein, to exemption from ad valorem taxes under the Florida Constitution, Article IX, Section 1, F.S.A.; Article XVI, Section 16; and Florida Statutes § 192.06(13), F.S.A. The Circuit Court held invalid the 1966 and 1967 ad valorem real property assessments and ordered a refund of $14,545.12 taxes paid for the year 1966. The property in question is an office building owned by the Southern Baptist Hospital of Florida, a charitable, religious corporation, not for profit. It is a part of the hospital complex. Almost all of the lessees are members of the medical profession, private practitioners, most of whom are on the staff of the hospital.
This Court has jurisdiction of the appeal under Florida Constitution Article V, Section 4, because the decision of the Circuit Court initially construes controlling provisions of the Florida Constitution.
After argument and upon consideration of the record and briefs, we conclude that the trial court correctly decided the issues before it under the then controlling Florida Constitution of 1885 and applicable Statutes.
Accordingly, the judgment appealed from is affirmed.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, THORNAL, CARLTON, ADKINS and BOYD, JJ., concur.